Case 9:16-cv-81871-KAM Document 598 Entered on FLSD Docket 03/13/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 16-81871-CIV-MARRA

  LAN LI, an individual, et al,

  Plaintiffs,

  vs.

  JOSEPH WALSH, an individual, et al,

  Defendants.
  _____________________________________/

  LAN LI, an individual, et al,

  Plaintiffs,

  vs.

  PNC BANK N.A., and RUBEN RAMIREZ,

  Defendants.
  _____________________________________/

                      ORDER SETTING TELOPHONIC STATUS CONFERENCE

           The above-styled cause has been set for a telephonic hearing on Friday, March 20, 2020 at 1:30

  p.m. before United States District Judge Kenneth A. Marra, 701 Clematis Street, Courtroom 4, West

  Palm Beach, Florida. The following motions will be addressed: Motion to Withdraw as Counsel of

  Record for 3 EB-5 Investors (DE 586); Motion to Withdraw as Counsel of Record for 43 Plaintiffs (DE

  593) and the Joint Motion for Revision of Pretrial Deadlines (DE 596).

           The parties shall call in at the appointed time to conference call number 1-888-684-8852, use

  access code 989 2114 and enter security code 3765.
Case 9:16-cv-81871-KAM Document 598 Entered on FLSD Docket 03/13/2020 Page 2 of 2



         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida, this

  13th day of March, 2020.




                                                         KENNETH A. MARRA
                                                         United States District Judge
